MONROE, J.
Defendants, having been charged with cattle stealing, moved to quash the bill of information, and, after conviction, for a new trial, on the ground that the attorney, who signed the bill, as district at*377torney, had become disqualified for the discharge of the functions of that office by having, after his election thereto, accepted the office of attorney for the village of Grand Ooteau, and acted in that capacity. The motions were overruled, and no bills of exception were reserved; and, as the transcript contains no assignment of error, and there is no error patent upon its face, it presents nothing for this court to act on.
Judgment affirmed.